Order reversed on the law, without costs of this appeal to any party and motion granted, without costs. Memorandum: The denial of appel*1040lant’s application to intervene in this action is based upon the grounds stated in the opinion rendered by the court below in Laude v. Goodhead (181 Misc. 807), which opinion the court adopted as its opinion in deciding the motion in this ease. While we agree with the statement that appellant has no right or interest in the subject of the action, unless he has the same under the Emergency Price Control Act of 1942 as amended (U. S. Code, tit. 50, Appendix, § 901 et seq.), we think that, under subdivision (d) of section 205 of the Act [U. S. Code, tit. 50, Appendix, § 925, subd. (d)], appellant is entitled to an order permitting him to intervene and without limiting or conditioning such right. (See United States v. Johnson, 319 U. S. 302; Bowles v. Willingham, 321 U. S. 503; Garrett v. Moore-McCormach Co., 317 U. S. 239.) All concur. (The order denies a motion of Prentiss M. Brown, as Administrator of the Office of Price Administration, to intervene as a party, although he was permitted to intervene as amicus curice and submit argument and authorities to the court without the presence of the jury.) Present — Cunningham, P. J., Taylor, Dowling, Harris and MeCurn, JJ.